Fourth Court of Appeals
                                    San Antonio, Texas
                                           August 9, 2017

                                        No. 04-17-00223-CV

                                  Maria Lidia GONZALEZ, et al,
                                            Appellants

                                                  v.

                               Estate of Idelfonso RAMIREZ, et al,
                                              Appellees

                   From the 49th Judicial District Court, Zapata County, Texas
                                      Trial Court No. 6215
                           Honorable Jose A. Lopez, Judge Presiding


                                           ORDER
        The clerks’ record in this case was filed on April 11, 2017, the same day as the
intervenor’s notice of appeal. Because the clerk’s record did not contain the signed final
judgment that supports the intervenor’s appeal, the court clerk was given additional time to
supplement the clerk’s record. The court clerk subsequently filed a supplemental clerk’s record
that contains the signed final judgment that supports the intervenor’s appeal.

        On August 8, 2017, this Court received notice that plaintiffs filed a notice of appeal in the
trial court on December 21, 2016. This notice of appeal was not forwarded to this Court, nor is it
included in the clerk’s record.

        The filing of a notice of appeal by any party confers appellate jurisdiction over all parties
to the trial court’s judgment. TEX. R. APP. P. 25.1(b). “An appeal is perfected when a written
notice of appeal is filed with the trial court clerk.” TEX. R. APP. P. 25.1(a).

        Thus, it appears plaintiffs perfected their appeal of the trial court’s judgement upon the
filing of their notice of appeal in the trial court. See id. In addition, intervenors’ notice of appeal
conferred appellate jurisdiction over all of the parties. See TEX. R. APP. P. 25.1(b).

        It is therefore ORDERED that the court clerk file a supplemental record containing the
plaintiffs’ notice of appeal within ten days from the date of this order. Appellants’ briefs shall be
filed on or before thirty days from the date of this order.
                                              _________________________________
                                              Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of August, 2017.



                                              ___________________________________
                                              Luz Estrada
                                              Chief Deputy Clerk